Exhibit 10.86

 

--------------------------------------------------------------------------------

 

KOGER POST OAK LIMITED PARTNERSHIP, as Borrower

(Borrower)

 

to

 

COLUMN FINANCIAL, INC., as Lender

(Lender)

 

--------------------------------------------------------------------------------

 

ASSIGNMENT OF LEASES AND RENTS

 

--------------------------------------------------------------------------------

 

Dated:    As of December 6, 2002 Location:   

3000 Post Oak Boulevard

3040 Post Oak Boulevard and

3050 Post Oak Boulevard

Houston, Texas

Country:    Harris PREPARED BY AND UPON
RECORDATION RETURN TO:

 

Cadwalader, Wickersham & Taft
100 Maiden Lane
New York, New York 10038
Attention:  Fredric L. Altschuler, Esq.

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

ASSIGNMENT OF LEASES AND RENTS

 

THIS ASSIGNMENT OF LEASES AND RENTS (this “Assignment”) made as of the 6th day
of December, 2002, by KOGER POST OAK LIMITED PARTNERSHIP, a Delaware limited
partnership, as assignor, having its principal place of business at 433 Plaza
Real, Suite 335, Boca Raton, Florida 33432 (“Borrower”) to COLUMN FINANCIAL,
INC. as assignee, having an address at 11 Madison Avenue, New York, New York
10010 (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, this Assignment is given in connection with a loan in the principal sum
of SEVENTY SEVEN MILLION AND NO/100 DOLLARS ($77,000,000.00) (the “Loan”) made
by Lender to Borrower pursuant to that certain Loan Agreement, dated as of the
date hereof (as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time, the “Loan Agreement”) and evidenced by
that certain Promissory Note, dated the date hereof, given by Borrower to Lender
(as the same may be amended, restated, replaced, supplemented or otherwise
modified from time to time, the “Note”);

 

WHEREAS, Borrower desires to secure the payment of the Debt (as defined in the
Loan Agreement) and the performance of all of its obligations under the Note,
the Loan Agreement and the other Loan Documents; and

 

WHEREAS, this Assignment is given pursuant to the Loan Agreement, and payment,
fulfillment, and performance by Borrower of its obligations thereunder and under
the other Loan Documents is secured hereby, and each and every term and
provision of the Loan Agreement and the Note, including the rights, remedies,
obligations, covenants, conditions, agreements, indemnities, representations and
warranties therein, are hereby incorporated by reference herein as though set
forth in full and shall be considered a part of this Assignment.

 

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Assignment:

 

ARTICLE 1—ASSIGNMENT

 

Section 1.1 Property Assigned. Borrower hereby absolutely and unconditionally
assigns and grants to Lender all of Borrower’s right, title and interest, if
any, in and to the following property, rights, interests and estates, now owned,
or hereafter acquired by Borrower (each only to the extent permitted by
applicable law and the instrument or document creating Borrower’s interest
thereunder, if applicable) (collectively, the “Collateral”):

 

(a) Leases. All leases, subleases or subsubleases, lettings, licenses,
concessions or other agreements made a part hereof (whether written or oral and
whether now or hereafter in effect), pursuant to which any Person is granted a
possessory interest in, or a right to use or occupy, all or any portion of any
space in that certain lot or piece of land, more particularly described in
Exhibit A annexed hereto and made a part hereof, together with the buildings,
structures, fixtures, additions, enlargements, extensions, modifications,
repairs,

 



--------------------------------------------------------------------------------

replacements and improvements now or hereafter located thereon (collectively,
the “Property”) and every modification, amendment or other agreement relating to
such leases, subleases, subsubleases, or other agreements entered into in
connection with such leases, subleases, subsubleases, or other agreements and
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto, and the
right, title and interest of Borrower, its successors and assigns, therein and
thereunder.

 

(b) Other Leases and Agreements. All other leases and other agreements, whether
or not in writing, affecting the use, enjoyment or occupancy of the Property or
any portion thereof now or hereafter made, whether made before or after the
filing by or against Borrower of any petition for relief under 11 U.S.C. §101 et
seq., as the same may be amended from time to time (the “Bankruptcy Code”)
together with any extension, renewal or replacement of the same. This Assignment
of other present and future leases and present and future agreements being
effective without further or supplemental assignment. The “leases” described in
Subsection 1.1(a) and the leases and other agreements described in this
Subsection 1.1(b) are collectively referred to as the “Leases”.

 

(c) Rents. All rents, rent equivalents, income, receivables, revenues, receipts,
insurance proceeds, deposits and profits arising from the Leases and renewals
thereof together with all rents, rent equivalents, income, fees, receivables,
accounts, profits (including, but not limited to, all oil and gas or other
mineral royalties and bonuses), charges for services rendered and any and all
payment and consideration of whatever form or nature received by Borrower or its
agents or employees from any and all sources relating to the use, enjoyment and
occupancy of the Property whether paid or accruing before or after the filing by
or against Borrower of any petition for relief under the Bankruptcy Code
(collectively, the “Rents”).

 

(d) Bankruptcy Claims. All of Borrower’s claims and rights (the “Bankruptcy
Claims”) to the payment of damages arising from any rejection by a lessee of any
Lease under the Bankruptcy Code.

 

(e) Lease Guaranties. All of Borrower’s right, title and interest in and claims
under any and all lease guaranties, letters of credit and any other credit
support (individually, a “Lease Guaranty”, collectively, the “Lease Guaranties”)
given by any guarantor in connection with any of the Leases or leasing
commissions (individually, a “Lease Guarantor”, collectively, the “Lease
Guarantors”) to Borrower.

 

(f) Proceeds. All proceeds from the sale or other disposition of the Leases, the
Rents, the Lease Guaranties and the Bankruptcy Claims.

 

(g) Other. All rights, powers, privileges, options and other benefits of
Borrower as lessor under the Leases and beneficiary under the Lease Guaranties,
including without limitation the immediate and continuing right to make claim
for, receive and collect all Rents payable or receivable under the Leases and
all sums payable under the Lease Guaranties or pursuant thereto (and to apply
the same to the payment of the Debt or the Other Obligations), and to do all
other things which Borrower or any lessor is or may become entitled to do under
the Leases or the Lease Guaranties.

 

-2-



--------------------------------------------------------------------------------

(h) Entry. The right, at Lender’s option, upon revocation of the license granted
herein, to enter upon the Property in person, by agent or by court-appointed
receiver, to collect the Rents.

 

(i) Power of Attorney. Borrower’s irrevocable power of attorney, coupled with an
interest, to take any and all of the actions set forth in Section 3.1 of this
Assignment and any or all other actions designated by Lender for the proper
management and preservation of the Property.

 

(j) Other Rights and Agreements. Any and all other rights of Borrower in and to
the items set forth in subsections (a) through (i) above, and all amendments,
modifications, replacements, renewals and substitutions thereof.

 

ARTICLE 2—TERMS OF ASSIGNMENT

 

Section 2.1 Present Assignment And License Back. It is intended by Borrower that
this Assignment constitute a present, absolute assignment of the Collateral, and
not an assignment for additional security only. Nevertheless, subject to the
terms of this Section 2.1 and the Cash Management Agreement, Lender grants to
Borrower a revocable license to collect, receive, use and enjoy the Rents and
other sums due under the Lease Guaranties and Borrower shall hold such Rents and
all sums received pursuant to any Lease Guaranty, or a portion thereof
sufficient to discharge all current sums due on the Debt, in trust for the
benefit of Lender for use in the payment of such sums.

 

Section 2.2 Notice To Lessees. Borrower hereby authorizes and directs the
lessees named in the Leases or any other future lessees or occupants of the
Property and all Lease Guarantors to pay over to Lender or to such other party
as Lender directs all Rents and all sums due under any Lease Guaranties upon
receipt from Lender of written notice to the effect that Lender is then the
holder of this Assignment and that an Event of Default (as defined in the Loan
Agreement) exists, and to continue so to do until otherwise notified by Lender.

 

Section 2.3 Incorporation By Reference. All representations, warranties,
covenants, conditions and agreements contained in the Loan Agreement and the
other Loan Documents as same may be modified, renewed, substituted or extended
are hereby made a part of this Assignment to the same extent and with the same
force as if fully set forth herein.

 

ARTICLE 3—REMEDIES

 

Section 3.1 Remedies of Lender. Upon or at any time after the occurrence of an
Event of Default, the license granted to Borrower in Section 2.1 of this
Assignment shall automatically be revoked, and Lender shall immediately be
entitled to possession of all Rents and sums due under any Lease Guaranties,
whether or not Lender enters upon or takes control of the Property. In addition,
Lender may, to the extent permitted by applicable law, at its option, without
waiving such Event of Default, without regard to the adequacy of the security
for the Debt, either in person or by agent, nominee or attorney, with or without
bringing any action or proceeding, or by a receiver appointed by a court,
dispossess Borrower and its agents and servants from the Property, without
liability for trespass, damages or otherwise and exclude

 

-3-



--------------------------------------------------------------------------------

Borrower and its agents or servants wholly therefrom, and take possession of the
Property and all books, records and accounts relating thereto and have, hold,
manage, lease and operate the Property on such terms and for such period of time
as Lender may deem reasonably necessary and either with or without taking
possession of the Property in its own name, demand, sue for or otherwise collect
and receive all Rents and sums due under all Lease Guaranties, including those
past due and unpaid with full power to make from time to time all alterations,
renovations, repairs or replacements thereto or thereof as Lender may deem
proper and may apply the Rents and sums received pursuant to any Lease
Guaranties to the payment of the following in such order and proportion as
Lender in its reasonable discretion may determine, any law, custom or use to the
contrary notwithstanding: (a) all expenses of managing and securing the
Property, including, without being limited thereto, the salaries, fees and wages
of a managing agent and such other employees or agents as Lender may deem
reasonably necessary and all expenses of operating and maintaining the Property,
including, without being limited thereto, all taxes, charges, claims,
assessments, water charges, sewer rents and any other liens, and premiums for
all insurance which Lender may deem reasonably necessary, and the cost of all
alterations, renovations, repairs or replacements, and all expenses incident to
taking and retaining possession of the Property; and (b) the Debt, together with
all costs and reasonable attorneys’ fees. In addition, upon the occurrence and
during the continuance of an Event of Default, Lender, at its option, may (1)
complete any construction on the Property in such manner and form as Lender
deems reasonably necessary, (2) exercise all rights and powers of Borrower,
including, without limitation, the right to negotiate, execute, cancel, enforce
or modify any Leases, obtain and evict tenants, and demand, sue for, collect and
receive all Rents from the Property and all sums due under any Lease Guaranties,
(3) require Borrower to pay monthly in advance to Lender, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupancy of such part of the Property as may be in possession of Borrower
or (4) require Borrower to vacate and surrender possession of the Property to
Lender or to such receiver and, in default thereof, Borrower may be evicted by
summary proceedings or otherwise.

 

Section 3.2 Other Remedies. Nothing contained in this Assignment and no act done
or omitted by Lender pursuant to the power and rights granted to Lender
hereunder shall be deemed to be a waiver by Lender of its rights and remedies
under the Loan Agreement, the Note, or the other Loan Documents and this
Assignment is made and accepted without prejudice to any of the rights and
remedies possessed by Lender under the terms thereof. The right of Lender to
collect the Debt and to enforce any other security therefor held by it may be
exercised by Lender either prior to, simultaneously with, or subsequent to any
action taken by it hereunder. Borrower hereby absolutely, unconditionally and
irrevocably waives any and all rights to assert any setoff, counterclaim or
crossclaim of any nature whatsoever with respect to the obligations of Borrower
under this Assignment, the Loan Agreement, the Note, the other Loan Documents or
otherwise with respect to the Loan in any action or proceeding brought by Lender
to collect same, or any portion thereof, or to enforce and realize upon the lien
and security interest created by this Assignment, the Loan Agreement, the Note,
or any of the other Loan Documents (provided, however, that the foregoing shall
not be deemed a waiver of Borrower’s right to assert any compulsory counterclaim
if such counterclaim is compelled under local law or rule of procedure, nor
shall the foregoing be deemed a waiver of Borrower’s right to assert any claim
which would constitute a defense, setoff, counterclaim or crossclaim of any
nature whatsoever against Lender in any separate action or proceeding).

 

-4-



--------------------------------------------------------------------------------

Section 3.3 Other Security. Lender may take or release other security for the
payment of the Debt, may release any party primarily or secondarily liable
therefor and may apply any other security held by it to the reduction or
satisfaction of the Debt without prejudice to any of its rights under this
Assignment.

 

Section 3.4 Non-Waiver. The exercise by Lender of the option granted it in
Section 3.1 of this Assignment and the collection of the Rents and sums due
under the Lease Guaranties and the application thereof as herein provided shall
not be considered a waiver of any default by Borrower under the Note, the Loan
Agreement, the Leases, this Assignment or the other Loan Documents. The failure
of Lender to insist upon strict performance of any term hereof shall not be
deemed to be a waiver of any term of this Assignment. Borrower shall not be
relieved of Borrower’s obligations hereunder by reason of (a) the failure of
Lender to comply with any request of Borrower or any other party to take any
action to enforce any of the provisions hereof or of the Loan Agreement, the
Note or the other Loan Documents, (b) the release regardless of consideration,
of the whole or any part of the Property, or (c) any agreement or stipulation by
Lender extending the time of payment or otherwise modifying or supplementing the
terms of this Assignment, the Loan Agreement, the Note, or the other Loan
Documents. Lender may resort for the payment of the Debt to any other security
held by Lender in such order and manner as Lender, in its discretion, may elect.
Lender may take any action to recover the Debt, or any portion thereof, or to
enforce any covenant hereof without prejudice to the right of Lender thereafter
to enforce its rights under this Assignment. The rights of Lender under this
Assignment shall be separate, distinct and cumulative and none shall be given
effect to the exclusion of the others. No act of Lender shall be construed as an
election to proceed under any one provision herein to the exclusion of any other
provision.

 

Section 3.5 Bankruptcy. (A) Upon or at any time after the occurrence of an Event
of Default, Lender shall have the right to proceed in its own name or in the
name of Borrower in respect of any claim, suit, action or proceeding relating to
the rejection of any Lease, including, without limitation, the right to file and
prosecute, to the exclusion of Borrower, any proofs of claim, complaints,
motions, applications, notices and other documents, in any case in respect of
the lessee under such Lease under the Bankruptcy Code.

 

(b) If there shall be filed by or against Borrower a petition under the
Bankruptcy Code, and Borrower, as lessor under any Lease, shall determine to
reject such Lease pursuant to Section 365(a) of the Bankruptcy Code, then
Borrower shall give Lender not less than ten (10) days’ prior notice of the date
on which Borrower shall apply to the bankruptcy court for authority to reject
the Lease. Lender shall have the right, but not the obligation, to serve upon
Borrower within such ten-day period a notice stating that (i) Lender demands
that Borrower assume and assign the Lease to Lender pursuant to Section 365 of
the Bankruptcy Code and (ii) Lender covenants to cure or provide adequate
assurance of future performance under the Lease. If Lender serves upon Borrower
the notice described in the preceding sentence, Borrower shall not seek to
reject the Lease and shall comply with the demand provided for in clause (i) of
the preceding sentence within thirty (30) days after the notice shall have been
given, subject to the performance by Lender of the covenant provided for in
clause (ii) of the preceding sentence.

 

-5-



--------------------------------------------------------------------------------

ARTICLE 4—NO LIABILITY, FURTHER ASSURANCES

 

Section 4.1 No Liability of Lender. This Assignment shall not be construed to
bind Lender to the performance of any of the covenants, conditions or provisions
contained in any Lease or Lease Guaranty or otherwise impose any obligation upon
Lender prior to Lender exercising its rights with respect thereto and/or taking
actual possession of the Collateral. Lender shall not be liable for any loss
sustained by Borrower resulting from Lender’s failure to let the Property after
an Event of Default or from any other act or omission of Lender in managing the
Property after an Event of Default unless such loss is caused by the willful
misconduct and bad faith of Lender. Lender shall not be obligated to perform or
discharge any obligation, duty or liability under the Leases or any Lease
Guaranties or under or by reason of this Assignment prior to Lender exercising
its rights with respect thereto and/or taking actual possession of the
Collateral and Borrower shall, and hereby agrees to, indemnify Lender for, and
to hold Lender harmless from, any and all liability, loss or damage which may or
might be incurred under the Leases, any Lease Guaranties or under or by reason
of this Assignment and from any and all claims and demands whatsoever prior to
Lender exercising its rights with respect thereto and/or taking actual
possession of the Collateral, including the defense of any such claims or
demands which may be asserted against Lender by reason of any alleged
obligations and undertakings on its part to perform or discharge any of the
terms, covenants or agreements contained in the Leases or any Lease Guaranties.
Should Lender incur any such liability, the amount thereof, including costs,
expenses and reasonable attorneys’ fees, shall be secured by this Assignment,
the Mortgage and the other Loan Documents and Borrower shall reimburse Lender
therefor immediately upon demand and upon the failure of Borrower so to do
Lender may, at its option, declare all sums secured by this Assignment, the
Mortgage and the other Loan Documents immediately due and payable. Prior to
Lender exercising its rights with respect thereto and/or taking actual
possession of the Collateral, this Assignment shall not operate to place any
obligation or liability for the control, care, management or repair of the
Property upon Lender, nor for the carrying out of any of the terms and
conditions of the Leases or any Lease Guaranties; nor shall it operate to make
Lender responsible or liable for any waste committed on the Property by the
tenants or any other parties, or for any dangerous or defective condition of the
Property including, without limitation, the presence of any Hazardous Substances
(as defined in the Mortgage), or for any negligence in the management, upkeep,
repair or control of the Property resulting in loss or injury or death to any
tenant, licensee, employee or stranger.

 

Section 4.2 No Mortgagee in Possession. Nothing herein contained shall be
construed as constituting Lender a “mortgagee in possession” in the absence of
the taking of actual possession of the Property by Lender. Except as set forth
herein or under applicable law, in the exercise of the powers herein granted
Lender, no liability shall be asserted or enforced against Lender, all such
liability being expressly waived and released by Borrower.

 

Section 4.3 Further Assurances. Borrower will, at the cost of Borrower, and
without expense to Lender, do, execute, acknowledge and deliver all and every
such further acts, conveyances, assignments, notices of assignments, transfers
and assurances as Lender shall, from time to time, require for the purpose of
assuring, conveying, assigning, transferring and confirming unto Lender the
property and rights hereby assigned or intended now or hereafter so to be, or
which Borrower may be or may hereafter become bound to convey or assign to
Lender,

 

-6-



--------------------------------------------------------------------------------

or for carrying out the intention or facilitating the performance of the terms
of this Assignment or for filing, registering or recording this Assignment and,
on demand, will execute and deliver and hereby authorizes Lender to execute in
the name of Borrower to the extent Lender may lawfully do so, one or more
financing statements, chattel mortgages or comparable security instruments, to
evidence more effectively the lien and security interest hereof in and upon the
Leases.

 

ARTICLE 5—MISCELLANEOUS PROVISIONS

 

Section 5.1 Conflict of Terms. In case of any conflict between the terms of this
Assignment and the terms of the Loan Agreement, the terms of the Loan Agreement
shall prevail.

 

Section 5.2 No Oral Change. This Assignment and any provisions hereof may not be
modified, amended, waived, extended, changed, discharged or terminated orally,
or by any act or failure to act on the part of Borrower or Lender, but only by
an agreement in writing signed by the party against whom the enforcement of any
modification, amendment, waiver, extension, change, discharge or termination is
sought.

 

Section 5.3 General Definitions. All capitalized terms not defined herein shall
have the respective meanings set forth in the Loan Agreement. Unless the context
clearly indicates a contrary intent or unless otherwise specifically provided
herein, words used in this Assignment may be used interchangeably in singular or
plural form and the word “Borrower” shall mean “each Borrower and any subsequent
owner or owners of the Property or any part thereof or interest therein,” the
word “Lender” shall mean “Lender and any subsequent holder of the Note, the word
“Note” shall mean “the Note and any other evidence of indebtedness secured by
the Loan Agreement, the word “Property” shall include any portion of the
Property and any interest therein, the phrases “attorneys’ fees”, “legal fees”
and “counsel fees” shall include any and all attorney’s, paralegal and law clerk
fees and disbursements, including, but not limited to, fees and disbursements at
the pre-trial, trial and appellate levels incurred or paid by Lender in
protecting its interest in the Property, the Leases and the Rents and enforcing
its rights hereunder; whenever the context may require, any pronouns used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns and pronouns shall include the plural and vice versa.

 

Section 5.4 Inapplicable Provisions. If any term, covenant or condition of this
Assignment is held to be invalid, illegal or unenforceable in any respect, this
Assignment shall be construed without such provision.

 

Section 5.5 Governing Law. This Assignment shall be governed in accordance with
the terms and provisions of Section 10.3 of the Loan Agreement.

 

Section 5.6 Termination of Assignment. Upon payment in full of the Debt, this
Assignment shall become and be void and of no effect and Lender shall, upon
request of Borrower, execute a termination thereof in form and substance
acceptable to Lender in all respects.

 

-7-



--------------------------------------------------------------------------------

Section 5.7 Notices. All notices or other written communications hereunder shall
be delivered in accordance with Section 10.6 of the Loan Agreement.

 

Section 5.8 WAIVER OF TRIAL BY JURY. BORROWER AND LENDER HEREBY WAIVE, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS ASSIGNMENT, THE NOTE, OR THE OTHER LOAN DOCUMENTS
OR ANY ACTS OR OMISSIONS OF LENDER, ITS OR THEIR OFFICERS, EMPLOYEES, DIRECTORS
OR AGENTS IN CONNECTION THEREWITH.

 

Section 5.9 Exculpation. The provisions of Section 9.4 of the Loan Agreement are
hereby incorporated by reference into this Assignment to the same extent and
with the same force as if fully set forth herein.

 

Section 5.10 Successors and Assigns. This Assignment shall be binding upon and
inure to the benefit of Borrower and Lender and their respective successors and
assigns forever.

 

Section 5.11 Headings, Etc. The headings and captions of various paragraphs of
this Assignment are for convenience of reference only and are not to be
construed as defining or limiting, in any way, the scope or intent of the
provisions hereof.

 

ARTICLE 6—STATE-SPECIFIC PROVISIONS

 

Section 6.1 In the event of any inconsistencies between the other terms and
conditions of this Assignment and this Article 6, the terms and conditions of
Article 6 shall control and be binding. In the event of any inconsistencies
between this Assignment and the Loan Agreement, the terms and conditions of the
Loan Agreement shall govern.

 

(a) The assignments set forth in this Assignment are intended to constitute
payment to Lender only to the extent that the Rents are actually received by
Lender (as opposed to constituting a portion of the voluntary payments of
principal and interest on the Note) and are not used for the operation or
maintenance of the Property or for the payment of costs and expenses in
connection therewith, taxes, assessments, water charges, sewer rents, and other
charges levied, assessed or imposed against the Property, insurance premiums,
costs and expenses with respect to any litigation affecting the Property, the
leases, the concessions, and the rent, any wages and salaries of employees,
commissions of agents and attorneys fees.

 

It is further the intent of Borrower and Lender that the Rents hereby absolutely
assigned are no longer, during the term of this Assignment, property of Borrower
or property of any estate of Borrower as defined in 11 U.S.C. § 541 and shall
not constitute collateral, cash or otherwise, of Borrower. The term Rents as
used herein shall mean the gross rents without deduction or offset of any kind.

 

-8-



--------------------------------------------------------------------------------

IT IS SPECIFICALLY INTENDED BY BORROWER AND LENDER THAT ALL INDEMNITY
OBLIGATIONS AND LIABILITIES ASSUMED BY BORROWER HEREUNDER BE WITHOUT LIMIT AND
WITHOUT REGARD TO THE CAUSE OR CAUSES THEREOF (INCLUDING PREEXISTING
CONDITIONS), STRICT LIABILITY, OR THE NEGLIGENCE OF ANY PARTY OR PARTIES
(INCLUDING LENDER) WHETHER SUCH NEGLIGENCE BE SOLE, JOINT OR CONCURRENT, ACTIVE
OR PASSIVE. THE PARTIES SPECIFICALLY INTEND THAT LENDER IS TO BE INDEMNIFIED
AGAINST LENDER’S OWN NEGLIGENCE.

 

NO FURTHER TEXT ON THIS PAGE

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the party hereto has caused this Assignment to be duly
executed by its duly authorized representative, as of the day and year first
above written.

 

BORROWER:

KOGER POST OAK LIMITED PARTNERSHIP,

a Delaware limited partnership

By:   KOGER POST OAK, INC., a Delaware corporation, its general partner

 

By:   /s/ Thomas C. Brockwell    

--------------------------------------------------------------------------------

   

Name:     Thomas C. Brockwell

Title:       Vice President

 

-10-



--------------------------------------------------------------------------------

STATE OF                         )           )    ss.
COUNTY OF                         )     

 

This instrument was acknowledged before me on the          day of December,
2002, by Thomas C. Brockwell, the Vice President of Koger Post Oak, Inc., a
Delaware corporation, the general partner of Koger Post Oak Limited Partnership,
a Delaware limited partnership.

 

(SEAL)                                                              
My commission Expires:    Print Name of Notary:

 

-11-



--------------------------------------------------------------------------------

EXHIBIT A

 

(Legal Description of Property)

 

EXH. A-1